PAMELA GABIGER
      Attorney at Law
         P.O. Box 2952
Poughkeepsie, New York 12603
 Facsimile: (845) 471-2249
 Telephone: (845) 471-2447      Plaintiff's application is DENIED. As the Court explained in its
                                Memorandum Endorsement earlier today, Plaintiff's tardy submission of
                                photographs was deficient because it was submitted 75 days after Plaintiff's
  0                             deadline to submit opposition materials. (ECF No. 25.) The motion to
  ll.l                          dismiss has been fully briefed since April and, accordingly, the current
  Cl.)
                                request is untimely.
  cs=::
  0
  Q
                                Dated: June 3, 2021                       SO ORDERED:
                                       White Plains, NY
  �       JUNE 3, 2021

  �       HON. NELSON ROMAN
                                                                    United States District Judge
          US DISTRICT COURT, SOUTHERN DISTRICT OF NY
               RE: JOSEPH ROBB        7:20-CV-10521
          DEAR JUDGE ROMAN:
          I RESPECTFULLY REQUEST A BRIEF EXTENSION TO FILE PHOTOGRAPHS
          OF JOSEPH ROBB'S INJURIES HE SUFFERED BY DEFENDANTS BEATING
          HIM WITHOUT PROVOCATION IN OPPOSITION TO DEFENDANTS'
          FRIVOLOUS MOTION TO DISMISS. THANK YOU FOR YOUR ATTENTION
          TO THIS MATTER.
          RESPECTFULLY YOURS,
          SfPAMELA GABIGER
          PAMELA GABIGER

                                  USDCSDNY
                                  DOCUMENT
                                  ELECTRONICALLY FILED
                                  DOC#:
                                  DATE FILED: 6/3/2021
